Filed 1/5/22 P. v. Ladelle CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078350

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. FSB1104036)

BOBBY CHARLES LADELLE,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Bernardino
County, William Jefferson Powell IV, Judge. Reversed and remanded with
directions.
         Arthur Martin, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Julie L. Garland, Assistant Attorney
General, Steve Oetting and Kristen Ramirez, Deputy Attorneys General, for
Plaintiff and Respondent.
      This is an appeal from an order denying appellant’s petition for

resentencing under Penal Code1 section 1170.95, without first issuing an
order to show cause (OSC) and conducting an evidentiary hearing. Appellant
contends the court erred. The Attorney General properly agrees and
concedes the order must be reversed and the matter remanded to the superior
court. After reviewing the record, we will accept the Attorney General’s
concession and reverse the order denying the petition.
                FACTS AND PROCEDURAL BACKGROUND
      In 2013, a jury convicted Bobby Ladelle of first degree murder (§ 187,
subd. (a)). Ladelle was sentenced to an indeterminate term of 25 years to life
in prison.
      Ladelle appealed and this court affirmed the judgment in an
unpublished opinion. (People v. Ladelle, D069929 (July 28, 2016).)
      In 2019, Ladelle filed a petition for resentencing under section 1170.95.
The court appointed counsel, received briefing, and held a hearing. After
evaluating the evidence, the court found the evidence would support a finding
Ladelle was the actual killer, or if convicted as an aider and abettor under
the felony murder rule, he was an active participant. The court then
concluded Ladelle had not stated a prima facie case for relief and was
therefore ineligible for resentencing. The court did not issue an OSC or
conduct an evidentiary hearing under section 1170.95.
      Ladelle filed a timely notice of appeal.
      The facts of the offense are fully set forth in our prior opinion. Given
the respondent’s concession we will not repeat them here. (People v. Ladelle,
supra, D069929.)



1     All further statutory references are to the Penal Code.
                                        2
                                DISCUSSION
      Our Supreme Court has recently clarified the role of trial courts who
are reviewing petitions for resentencing under section 1170.95. In People v.
Lewis (2021) 11 Cal.5th 952, 970-971, the court discussed the review of
petitions to determine if they have made prima facie showing of eligibility for
relief. If the petitions have made such showing the court must issue an OSC
and hold an evidentiary hearing. If, however, the record of conviction
contains facts which rebut the petitioner’s allegations, after the appointment
of counsel the court may deny the petition without issuing an OSC. While
the trial court can and should review the record of conviction when assessing
the prima facie showing, the court cannot engage in factfinding, weighing
evidence or making credibility decisions. (See People v. Drayton (2020) 47
Cal.App.5th 965, 979-980.)
      In the present case, the record demonstrates the court engaged in
factfinding and drawing evidentiary inferences. The court selected certain
testimony from the record to draw inferences about the nature of Ladelle’s
participation in the offense. Such evidentiary analysis must await the
issuance of an OSC and conducting a full evidentiary hearing.
      We accept the Attorney General’s concession and will reverse and
remand.




                                       3
                               DISPOSITION
     The order denying Ladelle’s petition for resentencing under
section 1170.95 is reversed. The case is remanded to the superior court with
directions to issue an OSC and hold an evidentiary hearing as required by
statute. We express no opinion as to the appropriate outcome of such
hearing.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




DATO, J.




DO, J.




                                      4